DISSENTING OPINION BY
ELLIOTT, J.
I dissent from the opinion and judgment of the majority of the court that the prescription of one year is applicable to. the action of a creditor against a purchaser of goods, wares and merchandise in bulk *204without compliance with the requirements of Section 4 of Act 114 of 1912.
I think the language contained in Section 6 of the Act — “became a receiver and be held accountable to such creditors for all the goods” — exclude that idea. A receiver accountable to such creditors cannot plead the prescription provided by the law C. C. Act 3536 against actions resulting from offenses and quasi-offenses against an accounting under the law as it now stands because his standing toward his creditors is that of a fiduciary and he should seek a release by an accounting to his creditors.